Exhibit 10.2

Execution Version

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
the 16th day of March 2016, by and among SREP III Flight – Investco, L.P., a
Delaware limited partnership ( “Investor”) and an affiliate of StepStone Group
Real Estate LP (“StepStone”), StepStone and Condor Hospitality Trust, Inc., a
Maryland corporation (the “Company”).

RECITALS

A. WHEREAS, on the date hereof, Investor and the Company entered into a Stock
Purchase Agreement (the “Stock Purchase Agreement”), which provides for the
purchase and sale of 3,000,000 shares (the “Shares”) of the Company’s Series D
Cumulative Convertible Preferred Stock, $0.01 par value per share (the “Series D
Stock”), which Series D Stock is convertible into the Company’s common stock,
$0.01 par value per share (the “Common Stock”);

B. WHEREAS, in connection with the entry into the Stock Purchase Agreement, the
Company will agree to appoint up to three director nominees selected by
StepStone to the board of directors of the Company (the “Board of Directors”);
and

C. WHEREAS, as an inducement to Investor to enter into the Stock Purchase
Agreement and purchase the Shares pursuant to the Stock Purchase Agreement,
Investor, StepStone and the Company hereby agree that this Agreement shall
govern the respective rights of the parties specified herein, including the
rights of StepStone to nominate directors to serve on the Board of Directors in
accordance with the terms set forth below and the registration rights of
Investor for the resale of the Shares under the Securities Act.

Unless otherwise provided, all capitalized terms shall have the meaning ascribed
to them in Section 1.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement:

(a) “beneficially own” shall have the meaning ascribed to such term under
Rule 13d-3 of the Exchange Act. For the avoidance of doubt, references to
Investor’s or the StepStone Group’s beneficial ownership of Common Stock in this
Agreement shall include shares of Common Stock issuance upon conversion of the
Series D Stock held by Investor or the StepStone Group, respectively.

(b) “Commission” means the United States Securities and Exchange Commission.

(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(d) “Form S-1” means such form under the Securities Act as in effect on the date
hereof or any similar registration form under the Securities Act subsequently
adopted by the Commission.

(e) “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any similar registration form under the Securities Act subsequently
adopted by the Commission that permits incorporation of substantial information
by reference to other documents filed by the Company with the Commission.



--------------------------------------------------------------------------------

(f) “Governing Documents” mean the Company’s bylaws, articles of incorporation
or similar constituent documents, together with any other document which may set
forth qualification requirements applicable to members of the Board of Directors
or which may set forth items which require the approval of specified members or
types of members of the Board of Directors, in all cases as the same may be
amended from time to time.

(g) “Holder” means any holder of Registrable Securities.

(h) “Independence Standards” means the categorical independence standards set
forth in the NASDAQ Stock Market listing standards, as applicable to the Company
and as the same may be amended from time to time.

(i) “Initial StepStone Directors” mean Brendan MacDonald, Jeff Giller and Mark
Linehan.

(j) “Ownership Period” means any period of time during which StepStone has the
right to nominate at least one StepStone Director as described in Section 2(b).

(k) “Registrable Securities” means shares of Common Stock beneficially owned by
the StepStone Group in an amount equal to the aggregate number of shares of
Common Stock into which the Shares sold by the Company to Investor and its
assignees pursuant to the Stock Purchase Agreement may be converted from time to
time, plus any shares of Common Stock distributed to the StepStone Group by the
Company as a dividend on the Shares or the shares of Common Stock into which the
Shares have been converted.

(l) “SEC Rule 144” means Rule 144 promulgated by the Commission under the
Securities Act.

(m) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(n) “Shelf Registration” means a registration on a Shelf Registration Statement
under Rule 415 promulgated under the Securities Act.

(o) “Shelf Registration Statement” means a Form S-1 or Form S-3 effecting a
Shelf Registration.

(p) “StepStone Director” and “StepStone Directors” mean the Initial StepStone
Directors, and each of them individually, and any Qualified Replacement.

(q) “StepStone Group” means StepStone and its controlled affiliates.

(r) “Qualified Replacement” means any individual designated by StepStone that
(i) meets the Independence Standards, but only if the failure to meet the
Independence Standards would mean that the Company failed to have a majority of
independent directors under the NASDAQ Stock Market listing standards and
(ii) completes the normal and customary background check and similar processes
customary for appointments of directors of NASDAQ Stock Market listed companies,
including completion of customary questionnaires insofar as such questionnaires
are required of all other members of the Board of Directors.

 

- 2 -



--------------------------------------------------------------------------------

(s) “Waiver Agreement” means the Waiver Agreement, dated March 16, 2016, by and
among the Company, Investor and StepStone.

2. Board of Directors.

(a) The Company shall take, or cause to be taken, all actions necessary (i) to
effect the resignations of Messrs. Dinkel, Walters and Whittemore (the “Outgoing
Directors”) from the Board of Directors, and (ii) to elect or appoint (or cause
to be elected or appointed) the Initial StepStone Directors to the Board of
Directors to fill the vacancies created by the resignations of the Outgoing
Directors. The resignations of the Outgoing Directors shall be effective not
later than the closing of the transactions contemplated by the Stock Purchase
Agreement (the “Closing” and such date, the “Closing Date”) and the election or
appointment of the Initial StepStone Directors to the Board of Directors shall
be effective at the Closing. The parties agree that the Initial StepStone
Directors are deemed to have met all qualifications under Section 2(c) below and
are deemed acceptable under Section 2(c). The Board of Directors shall consist
of no more than nine members after such elections or appointments. The Company
also agrees to permit the StepStone Directors, as of the date of their
appointment or election, to participate as independent directors (if so
qualified) in all decisions regarding transactions that require the approval of
independent directors under applicable law or the Governing Documents, and to
allow one or more StepStone Directors to attend meetings of any committee of the
Board of Directors as non-voting observers if there are no StepStone Directors
serving as a member of such committee.

StepStone may replace at any time any StepStone Director who resigns, is
removed, or is otherwise unable to serve on the Board of Directors (including
due to death, disability or otherwise) with a Qualified Replacement.

(b) At any time that and for so long as the StepStone Group collectively
beneficially owns the percentage of outstanding shares of Common Stock set forth
below, StepStone, on behalf of the members of the StepStone Group, shall have
the right to nominate the number of StepStone Directors set forth below pursuant
to this Section 2. For so long as StepStone has the right to nominate at least
two directors pursuant to this Section 2(b), not less than one StepStone
Director shall be appointed to each of the Company’s Investment Committee and
Nominating Committee, Finance Committee and, if such StepStone Directors(s) are
independent directors under the NASDAQ Stock Market listing standards and such
standards require independence, the Compensation Committee. The election or
appointment of the Initial StepStone Directors to the committees of the Board of
Directors shall be effective not later than the close of business on Friday,
March 25, 2016, and such committees shall take no action between the Closing and
such election or appointment.

 

Ownership Percentage

   Number of Directors  

22% or more

     3   

Less than 22%

     2   

but 14% or more

  

Less than 14%

     1   

but 7% or more

  

 

- 3 -



--------------------------------------------------------------------------------

(c) The following procedures shall be followed with respect to the nomination of
StepStone Directors pursuant to Section 2(b):

(i) For purposes of whether StepStone has a right to nominate one or more
StepStone Directors pursuant to Section 2(b), the StepStone Group’s beneficial
ownership of the outstanding shares of Common Stock, as applicable, shall be
measured as of the record date for such meeting or written consent.

(ii) No later than April 1 of each year, StepStone shall identify to the Board
of Directors its nominee(s) for StepStone Director(s) and provide the Company
with any other information reasonably requested by the Board of Directors to
evaluate the suitability of such nominee(s) for directorship (such notice a
“Designation Notice”). With respect to any StepStone nominee, StepStone shall
use its reasonable best efforts to ensure that any such nominee meets the
Independence Standards.

(iii) Within ten (10) days of receiving a Designation Notice in accordance with
Section 2(c)(ii), the Board of Directors or any authorized committee thereof
shall have made a good faith and reasonable determination as to the suitability
of nominee(s) for StepStone Director(s) and shall notify StepStone of its
determination in writing.

(iv) With respect to each shareholder vote for the general election of directors
of the Company held (whether by a meeting or written consent of the shareholders
of the Company) during the Ownership Period, the Company, the Nominating
Committee of the Board of Directors and the Board of Directors shall nominate
and recommend for approval by the Company’s shareholders StepStone Directors (up
to the number the Investor is entitled to designate pursuant to Section 2(b))
or, to the extent that a StepStone Director is unable to serve as a director of
the Company (due to death, disability or incapacity), any Qualified Replacement
for election as a director of the Company, and the Company shall also solicit
proxies for StepStone Directors or Qualified Replacements to the same extent as
it does for any of its other nominees to the Board of Directors; provided that
(A) in the event that StepStone fails to send a timely Designation Notice in
order for the Company to nominate a new StepStone Director, the StepStone
Director then currently serving as a director shall be deemed to be the new
StepStone Director and (B) to the extent that the Board of Directors reasonably
determines, based upon NASDAQ Stock Market listing standards, that the proposed
StepStone Director does not qualify as a Qualified Replacement, StepStone shall
be permitted to propose additional individuals until such time that the Board of
Directors determines that a proposed StepStone Director qualifies as a Qualified
Replacement to serve as a director of the Company.

(v) With respect to each shareholder vote for the general election of directors
of the Company held (whether by a meeting or written consent of the shareholders
of the Company) during the Ownership Period, the Company, the Nominating
Committee of the Board of Directors and the Board of Directors shall nominate
and recommend for approval by the Company’s shareholders the current directors
of the Board of Directors who remain on the Board of Directors following the
election or appointment of the StepStone Directors, and upon their replacement
for any cause, their successors as nominated by the Nominating Committee of the
Board of Directors. StepStone agrees to vote for the election of the current
directors of the Board of Directors who remain on the Board of Directors
following the election or appointment of the StepStone Directors, and their
successors as nominated by the Nominating Committee of the Board of Directors.

 

- 4 -



--------------------------------------------------------------------------------

(vi) The Company shall not, without the written consent of StepStone, amend,
modify or alter the first sentence (which provides for certain voting
commitments with respect to directors) in the second paragraph of Section 2.20
of the Directors Designation Agreement dated as of February 1, 2012 between the
Company and Real Estate Strategies L.P. (“RES”).

(d) Each of the StepStone Directors, upon appointment or election to the Board
of Directors, will be governed by the same protections and obligations as all
other directors of the Company, including, without limitation, protections and
obligations regarding customary liability insurance for directors and officers,
confidentiality, conflicts of interests, fiduciary duties, trading and
disclosure policies, director evaluation process, director code of ethics,
director share ownership guidelines, stock trading and pre-approval policies,
and other governance matters. The Company agrees that it shall promptly offer to
enter into an indemnification agreement with each StepStone Director
substantially similar to the indemnification agreements, if any, then in effect
with the Company’s directors when each StepStone Director becomes a member of
the Board of Directors; provided, that if the Company has not entered into
customary indemnification agreements with its directors then the Company shall
promptly offer to enter into an indemnification agreement with each StepStone
Director on customary terms and conditions.

(e) Commencing on the election or appointment of StepStone Directors of the
Company in accordance with this Agreement and thereafter for so long as at least
one StepStone Director nominated by StepStone is serving as a member of the
Board of Directors, StepStone will, and will cause each member the StepStone
Group to: (i) with respect to the Company or its Common Stock or Series D Stock,
not make, engage or in any way participate in, directly or indirectly, any
“solicitation” (as such term is used in the proxy rules of the Commission) of
proxies or consents (whether or not relating to the election or removal of
directors), (ii) except as provided for in this Agreement, not seek, alone or in
concert with others, election or appointment to, or representation on, or
nominate or propose the nomination of any candidate to, the Board of Directors,
(iii) not initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the Commission) shareholders of the Company for the approval of
shareholder proposals made to the Company whether made pursuant to Rule 14a-8
under the Exchange Act or otherwise, or cause or encourage or attempt to cause
or encourage any other person to initiate any such shareholder proposal,
regardless of its purpose, and (iv) cause all shares of Common Stock or Series D
Stock beneficially owned by Investor and the members of the StepStone Group as
to which they are entitled to vote at any meeting of shareholders to be voted in
favor of the election of each member of any slate of directors recommended by
the Board of Directors that includes at all StepStone nominees nominated by
StepStone pursuant to this Agreement with respect to such election; provided,
that each of the StepStone Directors on the Board of Directors shall have voted
in favor of such slate of director nominees.

(f) The Company agrees that it shall promptly offer to enter into
indemnification agreements with Investor and StepStone, on similar terms as the
agreements in effect with the Company’s existing directors as of the date
hereof, indemnifying Investor and StepStone against a third-party claim of
control person liability within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act; provided, that if the Company has not
entered into customary indemnification agreements with its directors then the
Company shall promptly offer to enter into an indemnification agreement with
Investor and StepStone on customary terms and conditions indemnifying Investor
and StepStone against a third-party claim of control person liability within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act.

(g) The Company hereby agrees that during the Ownership Period it shall:
(i) unless otherwise consented to by the StepStone Director, provide each
StepStone Director at least five

 

- 5 -



--------------------------------------------------------------------------------

(5) business days advance written notice to any meeting of the Board of
Directors, notice which shall include the agenda proposed by the Chairman of the
Board of Directors (and for any meeting of a committee of the Board of Directors
if no member of such committee is an StepStone Director) and any documents or
information to be addressed or discussed during such meeting; and (ii) furnish
the StepStone Directors with such financial and operating data and other
information with respect to the business, finance and properties of the Company
as the Company prepares and compiles for members of its Board of Directors in
the ordinary course.

3. Registration Rights. The Company covenants and agrees as follows:

(a) Request for Registration.

(i) If the Company shall receive a written request from one or more Holders (the
Holders initiating such request, the “Initiating Holders”) that the Company
effect the registration under the Securities Act of Registrable Securities with
an anticipated aggregate offering price of at least $5,000,000, then the Company
shall:

(A) within ten (10) days of the receipt thereof, give written notice of such
request to all Holders;

(B) subject to the limitations of this Section 3(a), use its best efforts to
effect a registration under the Securities Act of all of such Initiating
Holders’ Registrable Securities as are specified in such request, together with
all of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within twenty (20) days
after receipt of such written notice from the Company as soon as practicable;
and

(C) file, as promptly as reasonably practicable following receipt of such
request of the Initiating Holders in all other cases, a registration statement
under the Securities Act covering all the Registrable Securities that the
Holders shall in writing request to be included in such registration and to use
its best efforts to have such registration statement declared effective.

(ii) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as part of their request made pursuant to this Section 3(a) and the
Company shall include such information in the written notice referred to in
Section 3(a)(i)(A). In such event, the right of any Holder to include its
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
parties proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 3(d)(v)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by Holders of a majority of the Registrable
Securities to be included in the underwriting and reasonably acceptable to the
Company. Notwithstanding any other provision of this Section 3(a), if, in the
case of a registration requested pursuant to Section 3(a), the underwriter
advises the Initiating Holders in writing that marketing factors require a
limitation on the number of shares to be underwritten, then the Initiating
Holders shall so advise the Company and all Holders of Registrable Securities
which would otherwise be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be
allocated pro rata among all Holders thereof desiring to participate in such
underwriting (proportionate to the number of Registrable Securities then held by
each such Holder). No

 

- 6 -



--------------------------------------------------------------------------------

Registrable Securities requested by any Holder to be included in a registration
pursuant to Section 3(a) shall be excluded from the underwriting unless all
securities other than Registrable Securities are first excluded.

(iii) Notwithstanding the foregoing provisions of this Section 3(a), the Company
shall not be obligated to effect, or take action to effect any registration
pursuant to Section 3(a) after the Company has already effected two
registrations initiated by the Holders pursuant to Section 3(a) in the
immediately preceding twelve-month period; provided, however, that no
registration of Registrable Securities that shall not have become and remained
effective in accordance with Section 3(d) shall be deemed to be a registration
for any purpose of this Section 3(a) unless such registration was withdrawn at
the request of the Holders except under the circumstances described in the last
clause of the first sentence of Section 3(f).

(iv) Notwithstanding the foregoing provisions of this Section 3(a), in the event
that the Company is requested to file any registration statement pursuant to
this Section 3(a), the Company shall not be obligated to effect the filing of
such registration statement:

(A) during the six-month period following the effective date of any other
registration statement on Form S-1 or S-3 pertaining to an underwritten public
offering of securities for the account of the Company; or

(B) if the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 3(c) below; or

(C) if the Registrable Securities to be included in the registration statement
could be sold without restriction under SEC Rule 144 within a ninety (90) day
period and the Company is currently subject to the periodic reporting
requirements of Sections 12(g) or 15(d) of the Exchange Act; or

(D) if the Company shall furnish to the Holders requesting such registration
statement a certificate signed by the Chief Executive Officer of the Company
stating that, in the good faith judgment of the Board of Directors (as evidenced
by a written resolution of the Board of Directors), it would not be in the best
interests of the Company and its shareholders generally for such registration
statement to be filed or to remain effective as long as such registration
statement would otherwise be required to remain effective, the Company shall
have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the request for registration from the applicable
Initiating Holders; provided, however, that the Company may not utilize the
right set forth in this Section 3(a)(iv)(D) more than once in any twelve-month
period.

(b) Company Registration. If the Company proposes to register (including for
this purpose a registration effected by the Company for shareholders other than
the Holders) any of its capital stock or other equity securities (or securities
convertible into equity securities) under the Securities Act in connection with
the public offering of such securities (other than a registration on Form S-8
relating solely to the sale of securities to participants in a Company stock
plan, a registration relating to a transaction described in Rule 145(a) of the
Securities Act, or a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered or a registration on Form S-4), the Company shall, at such
time, promptly give each Holder of any Registrable Securities written notice of
such registration. Upon the written request of any such Holder, given within
twenty (20) days after mailing of such notice by the Company, the Company shall,

 

- 7 -



--------------------------------------------------------------------------------

subject to the provisions of the following sentence of this Section 3(b), use
its best efforts to cause a registration statement covering all of the
Registrable Securities that each such Holder has requested to be registered to
become effective under the Securities Act. The Company shall have the right, in
its sole discretion, to terminate or withdraw, and shall otherwise be under no
obligation to complete, any offering of its securities it proposes to make under
this Section 3(b) and shall incur no liability to any Holder for its failure to
do so, whether or not such Holder has elected to include securities in such
registration. The expenses of such withdrawn registration shall be paid by the
Company in accordance with Section 3(f).

(c) Shelf Registration.

(i) In case the Company shall receive from one or more Holders a written request
or requests that the Company effect a Shelf Registration with respect to all or
a part of the Registrable Securities owned by such Holder or Holders, the
Company will:

(A) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

(B) use its best efforts to effect such registration as soon as practicable, and
in any event to file within sixty (60) days of the receipt of such request a
Shelf Registration Statement under the Securities Act covering all of the
Registrable Securities which such Holders have requested to be registered and to
use its best efforts to have such registration statement become effective, and
to effect such qualification or compliance as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Holder’s or Holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities of any other
Holder or Holders joining in such request as are specified in a written request
given within twenty (20) days after receipt of such written notice from the
Company; provided, however, that the Company shall not be obligated to effect
any such registration, qualification or compliance pursuant to this Section 3(c)
if: (1) the aggregate market value of the Registrable Securities to be
registered specified as of the date of such request is less than $1,000,000;
(2) the Company shall furnish to the Holder or Holders requesting a registration
statement pursuant to this Section 3(c) a certificate signed by the Company’s
Chief Executive Officer stating that, in the good faith judgment of the Board of
Directors (as evidenced by a written resolution of the Board of Directors), it
would not be in the best interests of the Company and its shareholders generally
for such registration statement to be filed, in which event the Company shall
have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the request of such Holder or Holders, provided that
such right shall be exercised by the Company not more than once in any
twelve-month period; or (3) during the period ending six months after the
effective date of a registration statement filed pursuant to Section 3(a).

(ii) If the Holders intend to distribute any of the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as part of their request made pursuant to this Section 3(c) and the
Company shall include such information in the written notice referred to in
Section 3(c)(i)(A). The provisions of Section 3(a)(ii) shall be applicable to
such request (with the substitution of Section 3(c) for references to
Section 3(a)).

(d) Obligations of the Company. Whenever required under this Section 3 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably practicable:

 

- 8 -



--------------------------------------------------------------------------------

(i) prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its best efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of at least a majority of the Registrable Securities registered thereunder, keep
such registration statement effective for (A) in the case of a registration
required pursuant to Section 3(a), up to 120 days or until such earlier time at
which the distribution of securities contemplated by such registration statement
has been completed and (B) in the case of a registration required pursuant to
Section 3(c), until such time at which all Registrable Securities registered
thereunder have been sold (such period, the “Effectiveness Period”);

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement, and use its best efforts to cause each such amendment
and supplement to become effective, as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during the Effectiveness
Period;

(iii) furnish to the Holders, such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

(iv) use its best efforts to register or qualify the securities covered by such
registration statement under such other securities or “blue sky” laws of such
states and jurisdictions as shall be reasonably requested by the Holders, except
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business, subject itself to taxation or file a general
consent to service of process in any such state or jurisdiction unless already
subject to such qualification, taxation or service;

(v) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

(vi) notify each Holder covered by such registration statement, at any time when
a prospectus relating thereto covered by such registration statement is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and promptly file such amendments and supplements which may be
required pursuant to Section 3(d)(ii) on account of such event and use its best
efforts to cause each such amendment and supplement to become effective;

(vii) use its best efforts to have furnished, at the request of any Holder
requesting registration of Registrable Securities pursuant to this Section 3, if
such securities are being sold through underwriters, to such underwriters on the
date that such Registrable Securities are delivered to the underwriters for sale
in connection with a registration pursuant to this Section 3: (A) an opinion or
opinions, dated such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given by
company counsel to the underwriters in an underwritten public offering,
addressed to the underwriters, if any, and (B) a “comfort” letter dated such
date, from the independent certified public accountant of the

 

- 9 -



--------------------------------------------------------------------------------

Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters, if any;

(viii) apply for listing and use its best efforts to list the Registrable
Securities being registered on any national securities exchange on which a class
of the Company’s equity securities is then listed;

(ix) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;

(x) after such registration statement becomes effective, notify each selling
Holder in writing of any request by the Commission that the Company amend or
supplement such registration statement or prospectus;

(xi) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto; and

(xii) without in any way limiting the types of registrations to which this
Section 3 shall apply, in the event that the Company shall effect a Shelf
Registration, the Company shall take all reasonable action, including, without
limitation, the filing of post-effective amendments, to permit the Holders to
include their Registrable Securities in such registration in accordance with the
terms of this Section 3.

(e) Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 3 in respect of the
Registrable Securities of any selling Holder that such selling Holder shall
furnish to the Company such information regarding itself, the Registrable
Securities and the intended method of disposition of such securities, as shall
be reasonably requested by the Company in connection with registration of its
Registrable Securities.

(f) Expenses of Demand Registration. All expenses other than underwriters’ or
brokers’ discounts and commissions relating to Registrable Securities incurred
in connection with each registration, filing or qualification pursuant to
Section 3(a), including (without limitation) all registration, filing and
qualification fees, printing and accounting fees, fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of one
counsel for the selling Holders (up to a maximum amount of $50,000), shall be
borne and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration begun pursuant to
Section 3(a) if the registration request is subsequently withdrawn at any time
at the request of the Holders of a majority of the Registrable Securities to be
registered in such registration (in which case all participating Holders shall
bear such expenses pro rata in accordance with the number of Registrable
Securities that were to be registered thereunder by each such Holder), unless
the Holders of a majority of the Registrable Securities agree to forfeit their
right to one demand registration pursuant to Section 3(a); and provided,
further, that if at the time of any withdrawal described in the foregoing clause
the Holders have learned of a material adverse change in the condition, business
or prospects of the Company (other than a change in market demand for its
securities or in the market price thereof) from that known to the Holders
requesting such registration at the time of their request that makes the
proposed offering unreasonable in the good faith judgment of such Holders, then
the Holders shall not be required to pay any of such expenses and the right to
one demand registration pursuant to Section 3(a) shall not be forfeited. All
underwriters’ and brokers’ discounts and commissions relating to Registrable
Securities included in any registration effected pursuant to Section 3(a) will
be borne and paid ratably by the Holders of such Registrable Securities on the
basis of the number of Registrable Securities registered on their behalf.

 

- 10 -



--------------------------------------------------------------------------------

(g) Expenses of Company Registration and Shelf Registration. The Company shall
bear and pay all expenses incurred in connection with any registration, filing
or qualification of Registrable Securities with respect to any registration
pursuant to Section 3(b) or Section 3(c) for each Holder including, without
limitation, all registration, filing and qualification fees, printing and
accounting fees, fees and disbursements of counsel for the Company and the
reasonable fees and disbursements of one counsel for the selling Holders (up to
a maximum amount of $25,000, if the registration is pursuant to Section 3(b) or
is a Shelf Registration is on Form S-3 pursuant to Section 3(c), and $50,000, if
the registration is a Shelf Registration is on Form S-1 pursuant to
Section 3(c)). Underwriters’ and brokers’ discounts and commissions relating to
Registrable Securities included in any registration effected pursuant to
Section 3(b) or Section 3(c) will be borne and paid ratably by the Holders of
such Registrable Securities on the basis of the number of Registrable Securities
sold on their behalf.

(h) Underwriting Requirements in Company Registration; Market Stand-Off.

(i) In connection with any offering involving an underwriting of securities
being issued by the Company, the Company shall not be required under
Section 3(b) to include any of the Holders’ securities in such underwriting
unless such Holders accept the terms of the underwriting as agreed upon between
the Company and the underwriters selected by it, and then only in such quantity,
if any, as the underwriters determine, in their sole discretion, marketing
factors allow. If the managing underwriter for the offering shall advise the
Company in writing that the total amount of securities, including Registrable
Securities, requested by shareholders to be included in such offering exceeds
the amount of securities to be sold other than by the Company that marketing
factors allow, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Securities, which the
managing underwriter believes marketing factors allow, with the securities so
included to be reduced as follows: (a) all securities which shareholders other
than the Company, the Holders and requesting holders pursuant to Section 2.2 of
the Registration Rights Agreement dated as of February 1, 2012 (the “IRSA
Registration Rights Agreement”) between the Company and RES (the “Other
Holders”) seek to include in the offering shall first be excluded from the
offering to the extent limitation on the number of shares included in the
underwriting is required, and (b) if further limitation on the number of shares
to be included in the underwriting is required, then the number of shares held
by the Holders and Other Holders that may be included in the underwriting shall
be reduced pro rata in accordance with the number of Registrable Securities held
by each such Holder and registrable securities under the IRSA Registration
Rights Agreement held by each such Other Holder, but in no event shall the
amount of securities of the selling Holders and Other Holders included in the
offering be reduced below 25% of the total amount of securities included in such
offering.

(ii) In connection with the registration or offering of the Company’s
securities, upon the reasonable request of the Company and the managing
Underwriter of any underwritten offering of the Company’s securities, each
Holder agrees not to sell, make any short sale of, loan, grant any option for
the purchase of, or otherwise dispose of, any Registrable Shares (other than
those included in the registration) without prior written consent of the
Company, or such Underwriters, as the case may be, for such period of time (not
to exceed 180 days from the effective date of such registration or offering
prior to July 31, 2017, and not to exceed 60 days from the effective date of
such registration or offering thereafter) as the Company and the managing
Underwriter may reasonably specify (the “Stand-Off Period”); provided, however,
that:

 

- 11 -



--------------------------------------------------------------------------------

(A) all executive officers and directors of the Company then holding Common
Stock of the Company shall enter into similar agreements for not less than the
time period required of the Holders hereunder; and

(B) the Holders shall be allowed any concession or proportionate release allowed
to any officer or director that entered into similar agreements.

(i) Suspension. Notwithstanding anything herein to the contrary, the Company may
suspend the use of any registration statement filed hereunder and any related
prospectus, if the Company shall have furnished to the Holders of Registrable
Securities included on such registration statement a certificate signed by the
Chief Executive Officer of the Company stating that, in the good faith judgment
of the Board of Directors (as evidenced by a written resolution of the Board of
Directors), because of valid business reasons, including without limitation any
proposal or plan of the Company or any of its subsidiaries to effect a merger,
acquisition, disposition, financing, reorganization, recapitalization or other
transaction, or because of required disclosure or filings with the Commission,
it is in the best interests of the Company to suspend such use, and prior to
suspending such use the Company provides the affected Holders with written
notice of such suspension, which notice need not specify the nature of the event
giving rise to such suspension (and, upon receipt of such notice, each Holder
agrees not to sell any securities pursuant to the registration statement until
such Holder is advised in writing that the related prospectus may be used, which
notice the Company agrees to provide promptly following the lapse of the event
or circumstances giving rise to such suspension); provided, however, that the
Company may not utilize (A) the right set forth in this Section 3(i) for a
period of more than forty-five (45) days or (B) the right set forth in this
Section 3(i), together with the right set forth in Section 3(a)(iv)(D) and/or
Section 3(c)(i)(B)(2), more than once in any twelve-month period. Each such
Holder shall keep confidential any communications received by it from the
Company regarding the suspension of the use of a registration statement and
related prospectus (including the fact of the suspension), except as required by
applicable law.

(j) Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 3:

(i) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the officers, directors, partners, members, agents and employees of
each Holder, legal counsel and accountants for each such Holder, any underwriter
(as defined in the Securities Act) for such Holder and each person, if any, who
controls such Holder or underwriter or other aforementioned person within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages or liabilities (joint or several) to which they may become subject under
the Securities Act, the Exchange Act or any other federal or state law, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (each a “Violation”): (A) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, any issuer information (as defined in Rule
433 under the Securities Act) filed or required to be filed pursuant to Rule
433(d) under the Securities Act, (B) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made in the
case of any prospectus, not misleading, or (C) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state or
federal securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state or federal securities law. The
Company will promptly reimburse each such Holder, officer, director, partner,
member, agent, employee, legal counsel, accountants, underwriter or controlling
person

 

- 12 -



--------------------------------------------------------------------------------

for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action,
as incurred. The indemnity agreement contained in this Section 3(j)(i) shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed), nor shall
the Company be liable to a Holder in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
(A) a Violation that occurs in reliance upon and in conformity with written
information furnished to the Company expressly for use in such registration by
or on behalf of such Holder or (B) in the case of a sale directly by a Holder of
Registrable Securities (including a sale of such Registrable Securities through
any underwriter retained by such Holder engaging in a distribution solely on
behalf of such Holder), an untrue statement or alleged untrue statement or
omission or alleged omission that was contained in a preliminary prospectus and
corrected in a final, amended or supplemented prospectus (including a free
writing prospectus) delivered to such Holder or underwriter a reasonable period
of time prior to the time of such sale, and such Holder or underwriter failed to
deliver a copy of such final, amended or supplemented prospectus (including a
free writing prospectus) at or prior to the time of sale of the Registrable
Securities to the person asserting any such loss, claim, damage or liability in
any case in which the delivery of such final, amended or supplemented prospectus
(including a free writing prospectus) would have eliminated such loss, claim,
damage or liability.

(ii) Each Holder that includes any Registrable Securities in any registration
statement will furnish to the Company in writing such information as the Company
reasonably requests for use in connection with any registration statement or
prospectus and agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the registration statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, each other selling Holder and each person, if any, who controls a selling
Holder within the meaning of the Securities Act against any losses, claims,
damages, or liabilities (joint or several) to which the Company or any such
director, officer, Holder or controlling person may become subject, under the
Securities Act, the Exchange Act or any other federal or state law, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder expressly for use in such registration, and each such Holder will
promptly reimburse any legal or other expenses reasonably and actually incurred
by the Company or any such director, officer, Holder or controlling person in
connection with investigating or defending any such loss, claim, damage,
liability, or action, as incurred; provided, however, that the liability of any
Holder hereunder shall be limited to the proceeds from the offering received by
such Holder (net of any underwriting discounts, commissions or other selling
expenses); and provided, further, that the indemnity agreement contained in this
Section 3(j)(ii) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder (which consent shall not be unreasonably withheld,
conditioned or delayed), nor, in the case of a sale directly by the Company of
its securities (including a sale of such securities through any underwriter
retained by the Company to engage in a distribution solely on behalf of the
Company), shall the Holder be liable to the Company in any case in which such
untrue statement or alleged untrue statement or omission or alleged omission was
contained in a preliminary prospectus and corrected in a final, amended or
supplemented prospectus (including a free writing prospectus), and the Company
or such underwriter failed to deliver a copy of such final, amended or
supplemented prospectus (including a free writing prospectus) at or prior to the
time of sale of the securities to the person asserting any such loss, claim,
damage or liability and the delivery of such final, amended or supplemented
prospectus (including a free writing prospectus) would have eliminated such
loss, claim, damage or liability. The obligations of the Holders hereunder are
several, not joint.

 

- 13 -



--------------------------------------------------------------------------------

(iii) Promptly after receipt by an indemnified party under this Section 3(j) of
notice of the commencement of any action (including any governmental action) for
which the party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 3(j), deliver to the indemnifying party a written
notice of the commencement thereof and the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume and
control the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the reasonable fees
and expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests, as reasonably
determined by either party, between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of liability to the indemnified party
under this Section 3(j) to the extent, and only to the extent, of such
prejudice.

(iv) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (A) any indemnified party
exercising rights under this Agreement, or any controlling person of any such
indemnified party, makes a claim for indemnification pursuant to this
Section 3(j) but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case notwithstanding the fact that this Section 3(j)
provides for indemnification in such case, or (B) contribution under the
Securities Act may be required on the part of any such indemnifying party or any
such controlling person in circumstances for which indemnification is provided
under this Section 3(j), then, and in each such case, the indemnifying party, in
lieu of indemnifying such indemnified party hereunder, shall contribute to the
amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damages or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other hand in connection with the statements or
omissions that resulted in such loss, liability, claim, damages or expense, as
well as any other relevant equitable considerations; provided, however, that no
contribution by any Holder, when combined with any other amounts paid by such
Holder pursuant to this Section 3(j), shall exceed the aggregate net proceeds
received by such Holder in the offering out of which such loss, liability,
claim, damage or expense arose. The relative fault of the indemnifying party and
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. Notwithstanding the foregoing, in no event shall
such Holder’s liability pursuant to this Section 3(j)(iv), when combined with
any amounts paid or payable by such Holder pursuant to Section 3(j)(ii), exceed
proceeds received by such Holder from the offering out of which the loss,
liability, claim, damage or expense arose (net of any underwriting discounts,
commissions or other selling expenses).

 

- 14 -



--------------------------------------------------------------------------------

(v) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten offering, the obligations of the Company and
the Holders under this Section 3(j) shall survive the sale, if any, of the
Registrable Securities and the completion of any offering of Registrable
Securities in a registration statement.

(k) Reports Under the Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the
Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, and with a view to making it
possible for Holders to have the resale of the Registrable Securities registered
pursuant to a registration statement on Form S-3, the Company shall use its best
efforts to:

(i) make and keep adequate public information available, as those terms are
understood and defined in SEC Rule 144, for so long as the Company is subject to
the periodic reporting requirements under Section 13 or Section 15(d) of the
Exchange Act;

(ii) take such action as is necessary to enable the Holders to utilize Form S-3
for the sale of their Registrable Securities;

(iii) file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

(iv) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (A) a written statement by the Company as to
its compliance with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), or as to its qualification as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after it so
qualifies), (B) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(C) such other documents as may be reasonably requested in availing any Holder
of any rule or regulation of the Commission which permits the selling of any
such securities without registration or pursuant to such form.

(l) Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 3 may be assigned by
any Holder to a “permitted transferee” pursuant to this Section 3(l) and by such
transferee to a subsequent permitted transferee, but only if such rights are
transferred with all related obligations hereunder. A “permitted transferee”
means any person or entity that acquires the Holder’s Shares that enters into a
joinder the this Agreement.

(m) Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any holder or prospective holder of any securities of the Company relating
to registration rights unless such agreement includes: (i) to the extent such
agreement would allow such holder or prospective holder to include such
securities in any registration statement filed under Section 3(a), 3(b) or 3(c)
hereof, a provision that such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of its
securities will not reduce the amount of the Registrable Securities of the
Holders that would otherwise be included; and (ii) a provision preventing such
holder or prospective holder from making a demand for registration.

 

- 15 -



--------------------------------------------------------------------------------

(n) Termination of Registration Rights. The registration obligations of the
Company pursuant to this Section 3 shall terminate with respect to any Holder on
the first date upon which all of the remaining Registrable Securities then held
or issuable to such Holder (together with any other member of such Holder’s
Group) could be sold under SEC Rule 144 without restriction.

4. Preemptive Rights.

(a) Sale of New Securities. Each member of the StepStone Group shall have the
right to purchase up to its pro rata share (based on its beneficial ownership of
the Company, on a fully diluted basis) of all issuances of equity or securities
convertible to or exchangeable for equity in the Company from the Closing Date
to the fifth anniversary of this Agreement (or until the third anniversary of
this Agreement if the StepStone Group’s aggregate beneficial ownership of Common
Stock represents less than ten million (10,000,000) shares of Common Stock), if
at any time or from time after the Closing Date, the Company makes any public or
non-public offering of any equity securities (including Common Stock or
preferred shares, options or debt that is convertible or exchangeable into
equity securities or that include an equity component, such as an “equity”
kicker, including any hybrid security) (any such security, a “New Security”) for
cash (excluding the issuance or sale in the aggregate of up to 200,000 shares of
Common Stock in any six month period through the standby equity distribution
agreement with YA Global Master SPV Ltd., or any similar equity distribution
arrangement executed prior to the day hereof and, for the avoidance of doubt,
other than (i) pursuant to the granting of employee equity awards, in each case
in the ordinary course of equity compensation awards or stock purchase plans or
dividend reinvestment plans, or (ii) issuances for the purposes of consideration
in acquisition transactions). Such member of the StepStone Group shall be
afforded the opportunity to acquire from the Company for the same price and on
the same terms as such New Securities are proposed to be offered to others, up
to the amount of New Securities in the aggregate required to enable it to
maintain its then proportionate Common Stock-equivalent interest, subject to the
limitations on beneficial ownership set forth in the Waiver Agreement. The
amount of New Securities that the StepStone Group shall be entitled to purchase
in the aggregate, subject to the limitations on beneficial ownership set forth
in the Waiver Agreement, shall be determined by multiplying (A) the total number
of such offered shares of New Securities by (B) a fraction, the numerator of
which is the number of Common Stock beneficially owned by the StepStone Group,
and the denominator of which is the number of Common Stock then outstanding on
an as-converted basis assuming conversion of all outstanding Series D Stock.

(b) Notice. In the event the Company proposes to offer New Securities, it shall
give StepStone prior written notice of its intention, describing the price (or
range of prices), anticipated amount of securities, timing and other terms upon
which the Company proposes to offer the same, no later than ten (10) business
days prior to the commencement of such offer or sale, as the case may be, or six
(6) business days prior the commencement of such offer in the case of an
underwritten public offering of Common Stock or preferred shares on an
“overnight” or equivalent expedited offering (an “Expedited Offering”).
StepStone shall have seven (7) business days (four (4) business days in the case
of an Expedited Offering) from the date of receipt of such a notice to notify
the Company in writing that it or another member of the StepStone Group intends
to exercise such purchase rights and as to the amount of New Securities
StepStone or another member of the StepStone Group desires to purchase. Such
notice shall constitute a non-binding indication of interest to purchase the
amount of New Securities so specified at the price and other terms set forth in
the Company’s notice to it. The failure of StepStone to respond within such
seven (7) business day period (or four (4) business day period in the case of an
Expedited Offering) period shall be deemed to be a waiver of the rights under
this Section 4 only with respect to the offering described in the applicable
notice.

(c) Purchase Mechanism. If preemptive rights are exercised pursuant to this
Section 4, the closing of the purchase of the New Securities with respect to
which such right has been

 

- 16 -



--------------------------------------------------------------------------------

exercised shall take place (i) in the case of any public offering,
simultaneously with the closing of such offering to other purchasers, or (ii) in
the case of any private offering, upon the later to occur of the closing of such
offering and thirty (30) calendar days after the giving of notice of such
offering. Each of the Company and StepStone agrees to use its commercially
reasonable efforts to secure any regulatory or other consents or shareholder
approval, and to comply with any law or regulation necessary in connection with
the offer, sale and purchase of, such New Securities.

(d) Failure of Purchase. In the event preemptive rights provided in this
Section 4 are not exercised within the prescribed period or, if so exercised,
the applicable member of the StepStone Group is unable to consummate such
purchase within the time period specified in Section 4(c) above, the Company
shall thereafter be entitled during the period of ninety (90) days following the
conclusion of the applicable period to sell or enter into an agreement (pursuant
to which the sale of the New Securities covered thereby shall be consummated, if
at all, within thirty (30) days from the date of said agreement) to sell the New
Securities not elected to be purchased pursuant to this Section 4 or that the
StepStone Group is unable to purchase because of such failure to obtain any such
consent or approval, at a price and upon terms no more favorable to the
purchasers of such securities than were specified in the Company’s notice to
StepStone. Notwithstanding the foregoing, if such sale is subject to the receipt
of any regulatory or other consents, shareholder approval or the expiration of
any waiting period, the time period during which such sale may be consummated
shall be extended until the expiration of five (5) business days after all such
approvals or consents have been obtained or waiting periods expired, but in no
event shall such time period exceed 180 days from the date of the applicable
agreement with respect to such sale. In the event the Company has not sold the
New Securities or entered into an agreement to sell the New Securities within
said ninety (90) day period (or sold and issued New Securities in accordance
with the foregoing within thirty (30) days from the date of said agreement (as
such period may be extended in the manner described above for a period not to
exceed 180 days from the date of said agreement)), the Company shall not
thereafter offer, issue or sell such New Securities without first offering such
securities to the StepStone Group in the manner provided above.

5. StepStone Participation. StepStone’s participation in the Company’s financial
and operating policy decisions will be through the StepStone Directors. For the
avoidance of doubt, in addition to any approval required under the Governing
Documents, the vote of a majority of the Board of Directors shall be required to
(i) effect any acquisition of a hotel property or any other property or asset at
a purchase price of $5,000,000 or more, or effect any disposition of a hotel
property or any other property or asset at a sale price of $2,000,000 or more;
provided, that if the acquisition or disposition involves consideration other
than for cash, the purchase price shall be determined by the Board of Directors
in its reasonable discretion; (ii) effect any merger, acquisition or sale of all
or substantially all of the assets of the Company and its subsidiaries, taken as
a whole, (iii) effect any financings (including refinancings) involving amounts
of $2,000,000 or more; and (iv) approve any annual operating budget of the
Company. As long as StepStone has the right to designate one or more StepStone
Directors, the Company shall furnish StepStone with such financial and operating
data and other information with respect to the business, finance and properties
of the Company as the Company prepares and compiles for members of its Board of
Directors in the ordinary course. In case StepStone has no StepStone Director,
but the standstill provided in Section 2(e) above is still in place, then this
Company undertaking shall also remain effective and those rights shall be
afforded directly to StepStone.

6. Recapitalization or Exchange Affecting the Company’s Capital Stock. The
provisions of this Agreement shall apply in accordance with its terms with
respect to all of the shares of beneficial interest of the Company or any
successor thereto (including a successor by merger or consolidation) or that may
be issued in respect of, in exchange for, or in substitution of such shares, as
applicable, and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations, and the like occurring after
the date hereof.

 

- 17 -



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Successors and Assigns. Except as set forth in Section 3(l), any assignment
of this Agreement or any of the rights or obligations under this Agreement by
any of the parties hereto (whether by operation of law or otherwise) shall be
void, invalid and of no effect without the prior written consent of the other
parties hereto; provided, however, that the rights under this Agreement may be
assigned (but only with all related obligations) by StepStone to one or more
member(s) of the StepStone Group so long as the assignee(s) agree in writing to
be bound by the terms and conditions of this Agreement; provided, further, that
any such assignment shall not release, or be construed to release the assignor
from its duties and obligations under this Agreement. The terms and conditions
of this Agreement inure to the benefit of and are binding upon the respective
successors and permitted assignees of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assignees any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided herein.

(b) Termination. This Agreement shall terminate at such time as the StepStone
Group beneficially holds less than 7.0% of the outstanding Common Stock of the
Company; provided that such termination shall not relieve any party from
liability for any breach of this Agreement prior to such termination.

(c) Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the laws
of the State of New York as to matters within the scope thereof, and as to all
other matters shall be governed by and construed in accordance with the internal
laws of New York, without regard to conflict of law principles that would result
in the application of any law other than the law of the State of New York.

(d) Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by portable document format (pdf) and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(e) Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(f) Notices. All notices, requests, demands, and other communications hereunder
shall be in writing (which shall include communications by e-mail) and shall be
delivered (a) in person or by courier or overnight service, or (b) by e-mail
with a copy delivered as provided in clause (a), as follows:

If to the Company:

1800 West Pasewalk Ave., Suite 200

Norfolk, Nebraska 68701 Attention:

Chief Executive Officer

Telephone: (402) 371-2520

E-mail: bblackham@trustcondor.com

with a copy (which shall not constitute notice) to:

 

- 18 -



--------------------------------------------------------------------------------

1800 West Pasewalk Ave., Suite 200

Norfolk, Nebraska 68701

Attention: Chief Financial Officer

Telephone: (402) 371-2520

E-mail: jgantt@trustcondor.com

Guy Lawson

McGrath North Mullin & Kratz, PC LLO

First National Tower, Suite 3700

1601 Dodge Street Omaha, Nebraska 68102

Telephone: (402) 633-1402

E-mail: glawson@mcgrathnorth.com

If to Investor or StepStone:

StepStone Group Real Estate LP

150 California Street, Suite 850

San Francisco, California 94111

Attention: Brendan MacDonald / Jason Ment

Telephone: (415) 318-7982

E-mail: bmacdonald@stepstoneglobal.com; JMent@stepstoneglobal.com

with a copy (which shall not constitute notice) to:

Jones Day

77 W. Wacker Dr.

Chicago, Illinois 60601

Attention: Brad Brasser

Telephone: (312) 269-4252

E-mail: bcbrasser@jonesday.com

(g) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of all parties hereto. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

(h) Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

(i) Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof.

(j) Governing Documents. Subject to compliance with applicable laws, rules and
regulations, the Company shall take or cause to be taken all lawful action
necessary to ensure that, at all times during the Ownership Period, the
Governing Documents are not inconsistent with the provisions of

 

- 19 -



--------------------------------------------------------------------------------

this Agreement. The Governing Documents shall continue to allow attendance at
meetings of the Board of Directors and the committees of the Board of Directors
through telephone conference or video conference.

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONDOR HOSPITALITY TRUST, INC. By:  

/s/ J. William Blackham

Name:   J. William Blackham Title:   President and CEO SREP III FLIGHT -
INVESTCO, L.P. By:  

/s/ Jason Ment

Name:   Jason Ment Title:   Partner and General Counsel STEPSTONE GROUP REAL
ESTATE, LP By:  

/s/ Jason Ment

Name:   Jason Ment Title:   Partner and General Counsel